 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                   ***
 7   INTERNATIONAL MARKETS LIVE, INC., a                    Case No. 2:18-cv-01112-KJD-BNW
     New York Corporation d/b/a iMARKETSLIVE,
 8   et al.,                                                                   ORDER
 9                                            Plaintiffs,
10          v.
11   JOEL SANTIAGO d/b/a Copy Profit Success
     Global, et al.,
12
                                           Defendants.
13
14          The Clerk of the Court entered default against Defendant Gregory Perdriel on August

15   21,2018. However, Plaintiff has taken no action of record since August 22, 2018. Therefore, the

16   Court orders Plaintiff to file a status report, motion for default judgment against Perdriel, or

17   notice of voluntary dismissal no later than October 15, 2019. Failure to respond will result in this

18   action be dismissed for want of prosecution in accordance with Local Rule 41-1.

19   IT IS SO ORDERED.

20          DATED this 1st day of October 2019.

21
                                                                   ______________________________
22                                                                 The Honorable Kent J. Dawson
23                                                                  United States District Judge

24
25
26
27
28
